Citation Nr: 1827224	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  17-32 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Sangster, Counsel






INTRODUCTION

The Veteran served on active duty from July 1965 to August 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Please note that the case has been advanced on the docket pursuant to 38 U.S.C. § 20.900(c) (2017).


FINDING OF FACT

The Veteran is not required to remain in bed and is not unable to care for himself with respect to dressing, hygiene, feeding, toileting, and protection from hazards or dangers in his daily environment due to his service-connected disabilities.  He also is not substantially confined to his dwelling and the immediate premises due to these service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation by reason of the need for regular aid and attendance of another person or by reason of being housebound are not met.  38 U.S.C. §§ 1114, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.350, 352(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks SMC for aid and attendance and/or housebound benefits.  Here, however, the probative evidence of record precludes granting this claim.

Initially, the Board notes that SMC may be granted to a veteran on the basis of either needing the regular aid and attendance of another person or for being housebound but not for both simultaneously.  SMC by reason of the need for regular aid and attendance of another person is a greater monthly benefit than SMC by reason of being housebound.  38 U.S.C. §§ 1114(l), (s).  A prerequisite for granting SMC by reason of the need for regular aid and attendance of another person is a single service-connected disability rated as total.  

Additionally, SMC by reason of the need for regular aid and attendance of another person is payable if a veteran, as the result of service-connected disability, either: (1) has suffered the anatomical loss or loss of use of both feet; (2) has suffered the anatomical loss or loss of use of one hand and one foot; (3) is blind in both eyes; (4) is permanently bedridden; or (5) is with such significant disabilities/so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). Determinations should be on the basis of a veteran being permanently bedridden rather than needing regular aid and attendance to avoid reduction during hospitalization where aid and attendance is provided in kind.  38 C.F.R. § 3.350(b)(4).  Bedridden means that the veteran is actually required to remain in bed.  38 C.F.R. § 3.352(a).  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  

In determining the need for regular aid and attendance of another person, several factors are for consideration.  Id.  These include: (1) the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the Veteran's particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness; (4) the inability of the Veteran to attend to the wants of nature; (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; and (6) the Veteran being bedridden.  Id.   
Granting SMC by reason of the need for regular need for aid and attendance of another person requires that at least one of the above disabling factors be met. Turco v. Brown, 9 Vet. App. 222 (1996).  Regarding being bedridden, however, a favorable determination will not be based solely upon an opinion that the veteran's condition is such as would require him to be in bed.  38 C.F.R. § 3.352(a).  Such a determination instead must be based on the actual requirement of personal assistance from others.  Id.   

As implied from above, it is not required that all of the disabling factors be found to exist before a favorable determination is made.  Id.  The particular personal functions that the veteran is unable to perform should be considered in connection with his condition as a whole.  Id.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Id.  The performance of the necessary aid and attendance service by a relative or other member of the veteran's household will not prevent a favorable determination.  38 C.F.R. § 3.352(c).

SMC by reason of being housebound is payable if a veteran has a service-connected disability rated as total and either: (1) has an additional service-connected disability or disabilities independently ratable at 60 percent or more or (2) is permanently housebound by reason of his service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i). 

The disabilities independently ratable at 60 percent or more must be separate and distinct from the total 100 percent service-connected disability and involve different anatomical segments or bodily systems. 38 C.F.R. § 3.350(i)(1).  The veteran is permanently housebound when he is substantially confined to his dwelling and the immediate premises (or, if institutionalized, to his ward or clinical areas) due to service-connected disability or disabilities and it is reasonably certain that the disability or disabilities as well as the resultant confinement will continue or remain throughout his lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i)(2).  Substantially confined does not mean that the veteran is unable to leave his dwelling and the immediate premises at all.  Hartness v. Nicholson, 20 Vet. App. (2006); Howell v. Nicholson, 19 Vet. App. 535 (2006).
The record shows that the Veteran is service-connected for PTSD rated as 50 percent disabling prior to August 8, 2016, and rated as 70 percent disabling thereafter; bilateral hearing loss rated as 20 percent disabling since February 16, 2017; and a noncompensable rating for erectile dysfunction.  He has also been granted entitlement to individual unemployability due to his service-connected disabilities (TDIU) effective August 8, 2016.

In response to this claim, the Veteran had a housebound status or permanent need for regular aid and attendance VA examination in April 2016.  The Veteran reported that he had difficulty holding utensils and lifting pots. The examiner observed that the Veteran's difficulty holding objects in his hand was primarily due to bilateral carpel tunnel syndrome.  The examiner also noticed that the Veteran had difficulty ambulating and had an unsteady gait.  The Veteran reported that he rarely left the house and when he did, it was to attend appointments.  The examiner, however, stated that the disabilities that restricted the Veteran's activities were gout, carpel tunnel syndrome, knee pain, foot drop and spinal radiculopathy; all nonservice-connected disabilities. 

Concerning the Veteran's service-connected PTSD, bilateral hearing loss and erectile dysfunction, none of the VA examinations of record reveal that they have rendered the Veteran so helpless that he needs the assistance of another person.  Most relevant to this claim is the January 2017 VA examination assessing the Veteran's PTSD.  At that time, the Veteran stated that he spent his day drinking and isolating himself from his family and friends.  He indicated that his psychiatric disorders prevented him working because of his irritability and anger outbursts.  The examiner stated that the Veteran's psychiatric symptoms manifested in occupational and social deficiencies in most areas.  There, however, was no indication that the Veteran was unable to care for himself due to his psychiatric disorders.

Given the above, the Board finds that entitlement to SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound is not warranted.  All requirements for this benefit on either basis are not met.  None of the Veteran's service-connected disabilities have been assigned a total 100 percent evaluation, so the prerequisite for the disability rating requirement for SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound has not been satisfied.  With respect to the Veteran being permanently bedridden, the Board finds that there is no indication that the Veteran is required to remain in bed as a result of his service-connected disabilities.  Accordingly, the claim for SMC must be denied.

The Board does not dispute the fact that the Veteran has significant health problems.  However, the standard for aid and attendance status is quite high, and the evidence does not reveal that the Veteran's service-connected disabilities (PTSD, bilateral hearing loss and erectile dysfunction) requires the regular aid and attendance of another or by reason of being housebound for that matter.  That is, the evidence does not establish any of the factors set forth under for regular aid an attendance as set forth under 38 C.F.R. § 3.352(a). See generally Turco v. Brown, 9 Vet. App. 222 (1996) (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  Instead, the evidence of record reflects that the Veteran's difficulty gripping objects with his hands, unsteady gait and difficulty ambulating is attributed to his nonservice-connected disabilities (carpal tunnel, gout, knee pain and spinal radiculopathy). 

The preponderance of the evidence, in sum, is against the Veteran's entitlement to SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound.  Accordingly, the benefit of the doubt is inapplicable and this benefit is denied.



ORDER

Entitlement to SMC based on aid and attendance/housebound status is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


